Appeal from a judgment of the Supreme Court, Erie County (Christopher J. Burns, J.), rendered March 16, 2006. The judgment convicted defendant, upon a jury verdict, of robbery in the first degree and robbery in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of robbery in the first degree (Penal Law § 160.15 [4]) and robbery in the second degree (§ 160.10 [2] [a]). Contrary to defendant’s contention, the showup identification procedure was not unduly suggestive (see People v Gatling, 38 AD3d 239, 240 [2007], lv denied 9 NY3d 865 [2007]; People v Delarosa, 28 AD3d 1186 [2006], lv denied 7 NY3d 811 [2006]; see also People v Branch, 24 AD3d 1285 [2005]; People v Ponder, 19 AD3d 1041, 1043 [2005], Iv denied 5 NY3d 809 [2005]; see generally People v Ortiz, 90 NY2d 533, 537 [1997]), nor is the verdict against the weight of the evidence with respect to the issue of identification (see People v Robinson, 5 AD3d 1077 [2004], Iv denied 2 NY3d 805 [2004]; see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Contrary to the contention of defendant in his pro se supplemental brief, he received meaningful representation (see generally People v Baldi, 54 NY2d 137, 147 [1981]). The further contention of defendant in his pro se supplemental brief concerning Supreme Court’s failure to comply with CPL 210.30 (5) is not preserved for our review (see CPL 470.05 [2]), and we decline to exercise our power to review *1436it as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). We have examined the remaining contentions in defendant’s pro se supplemental brief and conclude that they either are without merit or involve matters outside the record. Present—Scudder, P.J., Hurlbutt, Lunn., Fahey and Pine, JJ.